             Case 2:18-cr-00256-MCE Document 101 Filed 03/26/21 Page 1 of 1



     TONI H. WHITE (SBN 210119)
 1   ATTORNEY AT LAW
 2
     P.O. BOX 1081
     El Dorado, CA. 95623
 3   (530) 885-6244
 4   Attorney for Defendant
     ANTONIO LONG ANDREWS
 5

 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                      )       No. 2:18-CR-00256 MCE
 9                                                  )
                                                    )
10          Plaintiff,                              )       ORDER SEALING EXHIBITS E, G AND
                                                    )       H TO DEFENDANT APPELLANT'S
11   v.                                             )       OPENING BRIEF
                                                    )
12                                                  )
     Antonio Long Andrews
                                                    )       Date: April 15, 2021
13                                                  )       Time: 10:00 a.m.
            Defendant.                              )       Dept: Honorable Judge Morrison C.
14                                                  )       England, Jr.
                                                    )
15                                                  )
16

17          Pursuant to Local Rule 141(b), and based upon the representation contained in the

18   Request to Seal filed by defendant Antonio Long Andrews, IT IS HEREBY ORDERED that the
19
     Exhibits E, G and H to Defendant Appellant's Opening Brief, filed as ECF DOC Number 99,
20
     shall be SEALED until further order of this Court.
21

22
            IT IS SO ORDERED.

23   Dated: March 25, 2021
24

25

26

27
                                                        1
28
